
	

115 S1033 IS: To amend the Healthy Forests Restoration Act of 2003 to provide for stewardship contracting projects, and for other purposes.
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1033
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2017
			Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Healthy Forests Restoration Act of 2003 to provide for stewardship contracting
			 projects, and for other purposes.
	
	
		1.Stewardship contracting projects
 (a)In generalThe Healthy Forests Restoration Act of 2003 is amended— (1)by striking section 604 (16 U.S.C. 6591c);
 (2)by redesignating sections 601, 602, and 603 (16 U.S.C. 6591, 6591a, 6591b) as sections 701, 702, and 703, respectively;
 (3)by redesignating title VI (16 U.S.C. 6591 et seq.) (as amended by paragraphs (1) and (2)) as title VII;
 (4)in section 703(a) (as so redesignated), in the matter preceding paragraph (1), by striking section 602(d) and inserting section 702(d); and (5)by inserting after title V (16 U.S.C. 6571 et seq.) the following:
					
						VIStewardship Contracting
 601.DefinitionsIn this title: (1)ChiefThe term Chief means the Secretary, acting through the Chief of the Forest Service.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)Stewardship contractThe term stewardship contract means a contract or agreement entered into under section 602.
 602.ProjectsThe Chief may enter into a stewardship contracting project contract or agreement, as appropriate, with a private person or another public entity to perform services to achieve land management goals described in section 603 for the National Forest System that meet local and rural community needs.
 603.Land management goalsThe land management goals of a project under section 602 may include any of the following: (1)Road and trail maintenance or obliteration to restore or maintain water quality.
 (2)Soil productivity, habitat for wildlife and fisheries, or other resource values. (3)Setting of prescribed fires to improve the composition, structure, condition, and health of stands or to improve wildlife habitat.
 (4)Removing vegetation or other activities— (A)to promote healthy forest stands;
 (B)to reduce fire hazards; or (C)to achieve other land management objectives.
 (5)Watershed restoration and maintenance. (6)Restoration and maintenance of wildlife and fish.
 (7)Control of noxious and exotic weeds and reestablishing native plant species. 604.Agreements or contracts (a)Procurement procedureA private person or public entity for the performance of services under a stewardship contract shall be selected on a best-value basis, including consideration of the private person or public entity under other public or private agreements or contracts.
 (b)Contract for sale of propertyNotwithstanding any other provision of law, a contract entered into under section 602 may, at the discretion of the Secretary, be considered a contract for the sale of property under such terms as the Secretary may establish.
								(c)Term
 (1)In generalExcept as provided in paragraph (2), the Chief may enter into a contract under section 602 in accordance with section 3903 of title 41, United States Code.
 (2)MaximumThe period of a stewardship contract shall be not longer than 10 years. (d)Offsets (1)In generalThe Chief may apply the value of timber or other forest products removed as an offset against the cost of services received under a stewardship contract.
 (2)Methods of appraisalThe value of timber or other forest products used as an offset under paragraph (1)— (A)shall be determined using appropriate methods of appraisal commensurate with the quantity of products to be removed; and
 (B)may— (i)be determined using a unit of measure appropriate to the stewardship contracts; and
 (ii)include valuing products on a per-acre basis. (e)Relation to other lawsNotwithstanding subsections (d) and (g) of section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), the Chief may enter into a stewardship contract.
 (f)Contracting officerNotwithstanding any other provision of law, the Secretary may determine the appropriate contracting officer to enter into and administer a stewardship contract.
 (g)Fire liability provisionsNot later than 90 days after February 7, 2014, the Chief shall issue for use in each stewardship contract fire liability provisions that are in substantially the same form as the fire liability provisions contained in—
 (1)integrated resource timber contracts, as described in the Forest Service contract numbered 2400–13, part H, section H.4; and
 (2)timber sale contracts conducted pursuant to section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a).
									605.Receipts
 (a)In generalThe Chief may collect amounts from a stewardship contract if the collection is a secondary objective of negotiating the stewardship contract that will best achieve the purposes of this title.
 (b)UseAmounts from a stewardship contract— (1)may be retained by the Chief; and
 (2)shall be available for expenditure without further appropriation— (A)at the project site from which the amounts are collected; or
 (B)at another project site. (c)Relation to other laws (1)In generalNotwithstanding any other provision of law, the value of services received by the Chief under a stewardship contract, and any payments made or resources provided by the contractor or the Chief, shall not be considered amounts received from the National Forest System.
 (2)Knutson-Vandenberg ActThe Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576 et seq.), shall not apply to a stewardship contract.
 606.Costs of removalThe Chief may collect deposits from a contractor to cover the costs of removal of timber or other forest products (including timber that the contractor did not harvest) under—
 (1)the Act of August 11, 1916 (16 U.S.C. 490); and (2)the Act of June 30, 1914 (16 U.S.C. 498).
								607.Performance and payment guarantees
 (a)In generalThe Chief may require performance and payment bonds under sections 28.103–2 and 28.103–3 of the Federal Acquisition Regulation, in an amount that the contracting officer considers sufficient to protect the investment in receipts by the Federal Government generated by the contractor from the estimated value of the forest products to be removed under a stewardship contract.
 (b)Excess offset valueIf the offset value of the forest products described in subsection (a) exceeds the value of the resource improvement treatments, the Chief may—
 (1)collect any residual receipts under the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576 et seq.); and
 (2)apply the excess to other authorized stewardship projects. 608.Monitoring and evaluation (a)In generalThe Chief shall establish and participate in a multiparty monitoring and evaluation process that assesses the stewardship contracting projects conducted under this title.
 (b)ParticipantsParticipants in the process described in subsection (a) may include—
 (1)any cooperating governmental agency, including a tribal government; and (2)any other interested group or individual.
 609.ReportingNot later than 1 year after February 7, 2014, and annually thereafter, the Chief shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on—
 (1)the status of development, execution, and administration of stewardship contracts; (2)the specific accomplishments that have resulted from stewardship contracts; and
 (3)the role of local communities in the development of stewardship contract plans. . (b)Conforming amendmentsThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by striking the items relating to title VI and inserting the following:
				TITLE VI—Stewardship Contracting
						Sec. 601. Definitions.
						Sec. 602. Projects.
						Sec. 603. Land management goals.
						Sec. 604. Agreements or contracts.
						Sec. 605. Receipts.
						Sec. 606. Costs of removal.
						Sec. 607. Performance and payment guarantees.
						Sec. 608. Monitoring and evaluation.
						Sec. 609. Reporting.TITLE VII—MiscellaneousSec. 701. Forest stands inventory and monitoring program to improve detection of and response to
			 environmental threats.Sec. 702. Designation of treatment areas.Sec. 703. Administrative review..
			
